Deren Manasevit, assigned counsel, in opposition.*1290The petition by the state of Connecticut for certification for appeal from the Appellate Court, 169 Conn.App. 168, 150 A.3d 699 (2016), is granted, limited to the following issues:"1. Did the Appellate Court properly conclude that the trial court erred in failing to conduct a hearing on the defendant's motion to withdraw his plea?"2. Did the Appellate Court properly conclude that the trial court erred in failing to conduct a hearing on the defendant's request for new counsel?"